     Case 3:19-cv-00230-MMD-WGC Document 31 Filed 09/23/20 Page 1 of 3



1                               UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3
       TOMMIE LEE MCDOWELL, JR.,                            Case No. 3:19-cv-00230-MMD-WGC
4
                                           Plaintiff,                  ORDER
5             v.

6      HULSEY et al.,

7                                     Defendants.

8

9            This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

10    a state prisoner. Plaintiff paid the full filing fee in this matter. (ECF No. 11). The Court

11    entered a screening order on April 28, 2020. (ECF No. 17). The screening order imposed

12    a 90-day stay and the Court entered a subsequent order in which the parties were

13    assigned to mediation by a court-appointed mediator. (ECF Nos. 17, 24). The Office of

14    the Attorney General has filed a status report indicating that settlement has not been

15    reached and informing the Court of its intent to proceed with this action. (ECF No. 28).

16           IT IS THEREFORE ORDERED that:

17           1.     The Clerk of the Court shall electronically SERVE copies of this order,

18    Plaintiff’s complaint (ECF No. 18), and supplemental pleading (ECF No. 30) on the Office

19    of the Attorney General of the State of Nevada, by adding the Attorney General of the

20    State of Nevada to the docket sheet. This does not indicate acceptance of service.

21           2.     Service must be perfected within ninety (90) days from the date of this order

22    pursuant to Fed. R. Civ. P. 4(m).

23           3.     Subject to the findings of the screening order (ECF No. 17) and

24    supplemental screening order (ECF No. 29), within twenty-one (21) days of the date of

25    entry of this order, the Attorney General’s Office shall file a notice advising the Court and

26    Plaintiff of: (a) the names of the defendants for whom it accepts service; (b) the names of

27    the defendants for whom it does not accept service, and (c) the names of the defendants

28                                                      1
     Case 3:19-cv-00230-MMD-WGC Document 31 Filed 09/23/20 Page 2 of 3



1     for whom it is filing the last-known-address information under seal. As to any of the

2     named defendants for whom the Attorney General’s Office cannot accept service, the

3     Office shall file, under seal, but shall not serve the inmate Plaintiff the last known

4     address(es) of those defendant(s) for whom it has such information. If the last known

5     address of the defendant(s) is a post office box, the Attorney General's Office shall

6     attempt to obtain and provide the last known physical address(es).

7            4.     If service cannot be accepted for any of the named defendant(s), Plaintiff

8     shall file a motion identifying the unserved defendant(s), requesting issuance of a

9     summons, and specifying a full name and address for the defendant(s).               For the

10    defendant(s) as to which the Attorney General has not provided last-known-address

11    information, Plaintiff shall provide the full name and address for the defendant(s).

12           5.     If the Attorney General accepts service of process for any named

13    defendant(s), such defendant(s) shall file and serve an answer or other response to the

14    complaint (ECF No. 18) and supplemental pleading (ECF No. 30) within sixty (60) days

15    from the date of this order.

16           6.     Plaintiff shall serve upon defendant(s) or, if an appearance has been

17    entered by counsel, upon their attorney(s), a copy of every pleading, motion or other

18    document submitted for consideration by the Court.        If Plaintiff electronically files a

19    document with the Court’s electronic-filing system, no certificate of service is required.

20    Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-1(b); Nev. Loc. R. 5-1. However, if Plaintiff

21    mails the document to the Court, Plaintiff shall include with the original document

22    submitted for filing a certificate stating the date that a true and correct copy of the

23    document was mailed to the defendants or counsel for the defendants. If counsel has

24    entered a notice of appearance, Plaintiff shall direct service to the individual attorney

25    named in the notice of appearance, at the physical or electronic address stated therein.

26    The Court may disregard any document received by a district judge or magistrate judge

27    which has not been filed with the Clerk, and any document received by a district judge,

28                                                 2
     Case 3:19-cv-00230-MMD-WGC Document 31 Filed 09/23/20 Page 3 of 3



1     magistrate judge, or the Clerk which fails to include a certificate showing proper service

2     when required.

3           7.     This case is no longer stayed.

4
            DATED: September 23, 2020.
5

6
                                               UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                3
